 568DECISIONSOF NATIONALLABOR RELATIONS BOARDexclude the wife of the president of the Company, who works in theoffice, in accordance with Section 2(3) of the Act.Hammond, aproduction employee who also answers the plant telephone during theabsence of the president and his wife, does not responsibly direct em-ployees, nor possess any of the other statutory indicia of supervisoryauthority, and we shall, therefore, include her in the unit.4The chief function of the two truckdrivers, Arrendale and JohnGarratt, is to load their trucks, deliver bakery products to the grocerystores, pick up the stale rolls, stock the store shelves, and prepare salesslips.When they return from their routes, they unload their cargoand then work with the bakery employees for the remainder of theday.Garratt, who is the baker's son, works in the plant for severalhours every day and usually on Sunday also.Arrendale works inthe plant to a somewhat lesser extent.The only selling done by adriver consists of asking the manager of a new store on his route forpermission to leave products in the store.The drivers, who are su-pervised by the president, are paid a straight salary.Under all thecircumstances, we find that the drivers share a close community ofemployment interest with the bakery employees, and we shall there-fore include them in the unit.5Accordingly, we find that all the employees of the Employer'sAtlanta, Georgia, bakery, including truckdrivers, but excluding thebaker, the president's wife, office clerical employees, professional em-ployees, guards, and supervisors, as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]4The parties apparently agree to the inclusionofA M Phillips,who works alone atnightmixing ingredients according to written instructions of thebaker, and we shallinclude him.B Tops Chemical Company,137 NLRB 736.WoodsHole Oceanographic InstitutionandSeafarers Inter-national Union,Atlantic, Gulf, Lakes and InlandWaters Dis-trict,AFL-CIO,'Petitioner.Case No. 1-IBC-7203.June 28,1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry M. Kelleher, hearingI Subsequent to the hearing,the Petitioner moved to amend the name of the labororganization to that set forth above.143 NLRB No. 60. WOODS HOLE OCEANOGRAPHIC INSTITUTION569officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 2Upon the entire record 3 in this case,the Board finds :1.Woods Hole Oceanographic Institution4is a private,nonprofit,Massachusetts corporation founded in 1930 to provide facilities formarine research and the teaching of oceanography.5It is situated onthe Atlantic Coast atWoodsHole, Massachusetts.Its physical plantincludes a laboratory,a waterfront area where oceangoing researchvessels are docked,6 sundry small administrative and research build-ings, and an airplane hangar. In terms of the number of employeesand research vessels, it is the largest institution for marine researchon the east coast.7At the hearing the parties stipulated that in 1961 Woods Hole pur-chased approximately$2.5million worth of supplies and materials,of which $586,499 represented direct purchases,and a substantial por-tion of the remaining$2 million represented indirect purchases frompoints outside Massachusetts.They also stipulated that during the10-month period from January 1 to October 31, 1962, inclusive, WoodsHole purchased$24,260 worth of fuel oil directly from points outsidethe Commonwealth,$47,042 worth of fuel indirectly from points out-side the Commonwealth,and a substantial portion of an additional$215,141 worth of supplies either directly or indirectly from pointsoutside Massachusetts.The Institution is engaged solely in basic research,that is, researchdone for its own sake without thought of specific,practical applica-tion.The very nature thereof is such that the problem which willbe attacked and the results which will be obtained cannot be predicted.The vast majority of its research activities,including the capital ex-2The requestsfor oral argumentmade by the Petitionerand Employerare herebydenied,since the record,includingall the briefs, adequatelysetsforth the issues and the posi-tions of theparties.IColumbia,Fordham, and Miami Universitieis were permitted to intervene in this pro-ceeding for the limited purpose of filingamscibriefsFollowingreceipt of these briefs,the Petitioner was permittedto file a supplementalbrief in reply thereto.Texas A. & MCollege alsoinformed the Board of its positionvia letterdatedFebruary22, 1903By Order datedMarch 6, 1963,the Executive Secretary granted the Employer'smotionto make some minor corrections in the instant record*Hereinafterreferred to as the Institution,WoodsHole, or the Employer.5Oceanographyis essentially a collection of scientific disciplines such as mathematics,physics, chemistry,and biologywhichconcern themselveswith theocean, the animals thatlive in or near the ocean, and the air above andthe currentsin the oceans.U In connectionwith its activities,the Institution maintains and operates a sizable fleetfeaturingfour major oceangoing vessels,each of whichsailed between10,000 and 40,000miles on research missions in1961.WoodsHole also ownsone airplaneand has anotheron bailmentfrom the Navy ; theseplanes utilizemilitaryinstallations as landing fieldsOccasionally,italso receives additional airplanes and/or Coast Guard cutters from theGovernment to assist with a particular mission'The Woods Holestaff consists of about 400 full-time employees-150 have scientificand technical backgrounds,another 150 are laboratory assistantsand serviceemployees,and 100 are marine personnel(of whom thereare about50 unlicensed seamen who com-prise the proposed unit).Each summer approximately 150 students are temporarily addedto the regular employee complement. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDpenditures for the construction of new laboratories and research ves-sels, are financially underwritten by various Federal agencies throughthe medium of Government contracts.'These contracts 9 character-istically cover a wide range of marine research projects of a highlytechnical nature.''The Employer does not perform any work for industrial concernsor private individuals; " nor does it manufacture products, designweapons, or develop warships for the Government.Rather, the workwhich it performs consists of making studies and investigations toobtain potentially significant information about oceanography.Theend product of this work normally takes the form of a report to theparticular agency which contracted for its research services.If thecontents thereof are unclassified, these reports are also made availableto the general public.12The Woods Hole facility has a security clearance which enables itto perform work under Government contracts classified "Confiden-tial" or "Secret," i.e., where the disclosure of any information wouldbe detrimental to the defense of the United States.The most promi-nent example of the Employer's classified work involves its Sonarresearch in underwater sound detection. In terms of the Institution'soverall program, less than 5 percent of the money received from theFederal Government in 1962 involved work under classified contracts.However, in certain instances, studies under unclassified contractsmay subsequently result in classified reports.Likewise, some of thework performed under unclassified contracts may eventually be ofvalue to the national defense.138 In 1962, for example, the Employer received approximately$10 million of which 49 per-cent came from the National Science Foundation (an agency of the excutive branch ofthe Federal Government) ; 39 percent from the Office of Naval Research;7 percent fromthe AtomicEnergy Commission;and 2 percent from other Federal agencies,includingthe Department of the Army, Departmentof the AirForce, National Institutes of Health,Weather Bureau,and Bureau of Commercial Fisheries.Private endowments and giftsaccounted for the remaining 3 percent of the Employer's 1962 funds8The process of obtaining a contract is usually initiated by a staff scientist who indi-cates a desire to study a particular problem area.If theInstitution believes that thesuggested project is worthwhile,itwill submit a formal proposal to the appropriateGovernment agency(ies)for consideration and possible funding under a contractualagreement.Frequently,staff members conferwithrepresentatives of Federal agenciespriorto the submission of a formal proposal.In such circumstances, these representativesmay make known the reasons why they desire that such research be undertaken and theareas in which they hope to make use of the information.10 Illustrative of the Institution'swork are studies on oceanic circulation, marinemeteorology,biology of deep sea animals,kinetic energy in the Gulf Stream, feeding andmigratory habits of various fish,cloud formations under hurricane conditions,et cetera.11However,certain instruments and pieces of equipment developed at Woods Hole inconnection with research activities for the Government are now manufactured by privateindustry for public use.12 InWorldWar II, the Institution published unclassified studies of chemicals that aretoxic to plant life.These studies assisted private industry in developing antifoulingpaints for ship bottoms.It should be notedthat theknowledge obtained from the Insti-tutionsmeteorological investigations and studies of ocean currents and migratory habitsof fish life, etc, are also beneficial to commercial concerns18Woods Hole is presently conducting water contamination studies fortheAtomicEnergy Commission in an effort to investigate the effect of radioactive matter on animal WOODS HOLE OCEANOGRAPHIC INSTITUTION571The Institution's educational activities seek to realize three over-lapping purposes-promoting interest in marine research at all aca-demic levels, using its staff and facilities to provide specific educa-tional opportunities not available within the academic framework,and assisting academic institutions to maintain teachers with marineinterests on their faculties.To these ends, Woods Hole maintains aworking relationship with many colleges and universities throughoutthe United States,14 whereby students in oceanography may pursuea variety of research endeavors by utilizing the Employer's facilities.In addition, a small number of students attend a few highly special-ized courses offered by Woods Hole each summer.The educational budget of $100,000 for 1962 amounted to only 1percent of the Employer's total budget.Woods Hole does not offerany extensive curriculum, does not confer any degrees, and does noteven have authority to confer credits for any of its courses. Studentsmay, however, receive credit at the discretion of their own college oruniversity.Thus,Woods Hole is not a college or university ; nordoes it purport to be one. But it does provide a training ground foroceanographers, and it stresses here that such activities are educa-tional in the broadest sense of that term.The Petitioner seeks to represent a unit of unlicensed seamen. Iturges that the Board has statutory authority over the Employer ;the Employer's operations also satisfy the Board's jurisdictional yard-sticks for nonretail enterprises and enterprises affecting the nationaldefense; and it would effectuate the policies of the Act to assertjurisdiction over all enterprises, such as Woods Hole, which have asubstantial impact on commerce.The Employer, on the other hand, contends that it is a nonprofit,charitable, educational institution which does not engage in commer-cial activities and that, therefore, the Board, in accordance withestablished precedent, should decline to assert jurisdiction.15 It urgesthree positions: (1) the Board lacks jurisdiction over its operations;and/or (2) the effect on commerce is not sufficient to warrant theexercise of Board jurisdiction; and/or (3) an election will not effec-tuate the policies of the Act.The Employer also contends in itsbrief that its activities do not have a "substantial impact" on nationaldefense within the meaning of the Board's jurisdictional standard.Theamicibriefs submitted by Columbia, Fordham, and Miami Uni-life in the ocean.Such information could be of critical importance in the event of acci-dental contamination resulting from nuclear tests.14Numerous members of't'heEmployer's staff hold collateral appointments on universityfaculties and vice versa.15 Parenthetically,the record discloses that, on the basis of an Internal Revenue ruling,Woods Hole is exempt from Federal taxes, because it is a nonprofit corporation engagedin educational research activities.Furthermore,the Treasury Department has ruled thatthe Employer's vessels are not engaged in trade and may operate as undocumented vessels,since they are engaged in scientific research 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDversities, and the letter submitted by Texas A. & M. College, all urgethe Board to decline to assert jurisdiction for the reasons set forthin the Employer's brief.16It seems clear, in view of the above jurisdictional information, thatthe Employer's activities affect commerce sufficiently to satisfy therequirements of statutory jurisdiction 11 and the Board's self-imposedstandards, not only for non-retail enterprises,18 but also for enterpriseswhose activities exert a substantial impact on the national defense.19Notwithstanding the foregoing facts, the question arises whether weare precluded from finding Woods Hole to be an "employer" withinthe meaning of Section 2(2) of the Act by virtue of its nonprofit,scientific-educational character.20On the basis of a long line of Board decisions, it is now well estab-lished that a corporation's nonprofit status is not the controllingconsideration 21 in determining whether to assert jurisdiction.Wherethe particular activities of a nonprofit organization are commercial in11The record discloses that 12 colleges and universities throughout the United States (in-cluding Columbia,Miami, and Texas A. & M.), 'operate research vessels in conjunc-tionwith the work being performed by their respective institutions of oceanography.However, Woods Hole apparently occupies a unique position in that,unlike these otheroceanographic institutions, it is not directly connected with any college or university.17N.L R B v. Reliance Fuel Oil Corp.,371 U.S. 224;andPolish National Alliance, etcv N.L R B, 322 U S 643.18Siemons Mailing Service,122 NLRB 81.19 The Employer does not deny that an interruption in its activities may have an ulti-mate impact on the national defense.Rather,it contends that the Board can only assertjurisdiction under the national defense standard if an interruption would produce an"immediate,present,adverse effect on the Nation's defense effort."The Board has notlimited its jurisdictional test as urged by the Employer.It may be noted'that in adopt-ing its present national defense standard,the Board"eliminated the requirement that anenterprise's operations must be directly related to the national defense,must be performedpursuant to contracts or subcontracts with the Government,and must amount to at least$100,000 a year"(Ready Mixed Concrete&Materials,Inc,122 NLRB 318, 320).And,for example,the Board has relied upon the national defense standard in asserting juris-diction over an employerfurnishing catering services to a defense contractor(ColonialCatering Co.,137 NLRB 1607),and an employer leasing office space to the CommodityStabilization Board of the Department of Agriculture(Canal Marais Improvement Corpo-ration,129 NLRB 1332).21 In amending Section 2(2),the Taft-Hartley Act expressely excluded only one cate-gory, nonprofit corporations operating hospitals, from the statutory definition of "em-ployer."However, as the Board(The Trustees of Columbia University in the City ofNew York,97 NLRB 424),and the Supreme Court(Office Employees International Union,Local 11(Oregon Teamsters)v.Labor Board,353 U.S 313,318-319),have noted, thelegislative history of that section reveals that Congress was aware of the Board's generalpractice of excluding all nonprofit organizations from the coverage of the Act when theorganizations were engaged in noncommercial activitiesThe House of Representativesattempted to give specific legislative approval to these exclusions by exempting from theAct any 'corporations.funds, or foundations "organized and operated exclusively for re-ligious, charitable,scientific,literary,or educational purposes,or for the prevention ofcruelty to children or animals"And, although the Senate draft of this bill,which laterwas enacted into law, excluded only hospitals, the language of the conference report in-dicated clearly that the Congress declined to adopt the House version because the Boardhad only asserted jurisdiction in connection with commercial activities of nonprofitorganizations.21 SeeShelteredWorkshops of San Diego,Inc.,126 NLRB 961 ;Disabled Veterans, Inc.(Idento Tag Operation),112 NLRB 864;California Institute of Technology,102 NLRB1402; andTrustees of Columbia University,97 NLRB 424. WOODS HOLE OCEANOGRAPHIC INSTITUTION573nature, they are not exempt from the operation of the Act.22 Throughthe years the formidable task of defining commercial versus non-commercial has given rise to a multitude of judicial refinements; for,the dividing line is not always easy to pinpoint.Nevertheless, inaddressing ourselves to the problem posed by the instant proceeding,we can draw on our reservoir of past experience for guidance.First, an employer need not necessarily be engaged in manufactur-ing or transmitting a specific product as a condition precedent to theBoard's exercise of jurisdiction; indeed, we have frequently assertedjurisdiction over employers engaged in the business of furnishingservices.23Secondly, with respect to nonprofit organizations provid-ing such research services, the Board has exercised its jurisdictionwhere the research was sponsored by or for the benefit of private in-dustrial concerns.24In such circumstances, the research activitieswere deemed to be commercial in nature. Parenthetically, this rulewas applied even though the same employers were under contract toperform other research projects for the Federal Government.25On the other hand, there has been an underlying disagreementwhether to assert jurisdiction over research organizations like WoodsHole, who are literally in the business of doing business with theGovernment, that is, their entire operations are dependent upon con-tracts with the Federal Government for research projects.26 In theMassachusetts Institute of Technology (Lincoln Laboratory)caseof 1954, the Board asserted jurisdiction over a nonprofit, educationalinstitution engaged exclusively in a Government sponsored projectrelating to the national defense.Today, we reaffirm that result in prin-ciple.27For we are not persuaded here that there is any logical basisfor differentiating or attributing to the Congress an intention todifferentiate between nonprofit research corporations doing businesswith the Government and those which deal with private industry.This is particularly true since the employer's research activities are=SeeDisabled Veterans,Inc,112 NLRB864;California Instituteof Technology,102NLRB 1402;Sunday School Board of the Southern Baptist Convention,92 NLRB 801 ;andPort ArthurCollege,92NLRB152.These decisionswere consistent with a numberof earlier Board rulings made priorto the Taft-Hartley Act. See, for example,ChristianBoard of Publication,13 NLRB 534;American Medical Association,39 NLRB 385;Polish National Alliance, etc,42 NLRB 1375, enfd. 136 F. 2d 175 (C.A. 9), affd. 322U.S. 643;HenryFord Trade School,58 NLRB1535; andAssociation Canado-Americaine,72 NLRB 52022 See, for example,Williams Dimond & Company,et al, 2NLRB859;U.S.TestingCo., Inc., 5NLRB 696;andFoster D. Snell, Inc.,69 NLRB 764.24 SeeCalifornia Institute of Technology,102 NLRB 1402;also,ef. Illinois Institute ofTechnology including Armour Research Foundation,etc,81 NLRB201, reversed on areexamination of virtually the same facts in 107 NLRB 1052.25Ibid"SeeMassachusettsInstitute of Technology(Lincoln Laboratory),110 NLRB 1611;but cf.ArmourResearch Foundation,107 NLRB 1052, and theBoard's administrativeruling inCarnegie Institute of Technology,32 LRRM 1310 (1953).2, 'To the extentinconsistentherewith,Armour Research Foundation,107 NLRB 1052,andCarnegie Institute of Technology,supra,areoverruled. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeneficial to private industry,28 generally exert a substantial impacton commerce, and are carried out, in part, on research vessels whichtraverse interstate and foreign waters, utilizing fuel and suppliesobtained from numerous sources outside the Commonwealth ofMassachusetts.We also believe that as a matter of policy the assertion of jurisdic-tion is warranted herein.As the Supreme Court recently noted,"Congress intended to and did vest in the Board the fullest juris-dictional breadth constitutionally permissible under the CommerceClause." 29Although the legislative history of Section 14 (c) indicatesthat the Congress also wanted to give the Board discretion to declinejurisdiction over those employers whose activities are essentially localin character or do not have a substantial impact on commerce,30Woods Hole's operations do not satisfy either of the aforementionedcriteria for declining to assert jurisdiction. In addition, a labor dis-pute at Woods Hole could have an adverse impact upon the nationaldefense, and the Board's policy is directed at minimizing that possi-bility by asserting jurisdiction in such circumstances.31Finally, byasserting jurisdiction, the Board would encourage collective bargain-ing for rank-and-file employees-one of the fundamental purposesof the Act.In view of all the foregoing, we find, in agreement with the Peti-tioner, that the Employer's activities affect commerce within the mean-ing of the Act and that it will effectuate the policies of the Act toassert jurisdiction herein .312.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in accordance with the stipulation of the parties at thehearing, that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act: All unlicensed seamen on vessels owned and/oroperated by Woods Hole Oceanographic Institution, but excludingcaptains,mates, engineers, boatswains, scientists, students, and allSee footnotes11 and 12,supra.°° N.L.R B. v. Reliance Fuel Oil Corp.,371 U S 224, 226.30 See, for example, the statements of Senator Goldwater (105 Daily Cong. Rec, 5766-5767, Apr. 21, 1959), Senator Dirksen (105 Daily Cong Rec., 5749, Apr. 21,1959), andSecretary of Labor Mitchell (105 Daily,Cong Rec., 1569, Feb. 4, 1959)31 "[I]t [the Board] has a special responsibility as a federal agency to reduce the num-ber of labor disputes which might have an adverse effect on the Nation's defense effort "Ready Mimed Concrete & Materials, Inc.,122 NLRB 318, 320.as In view of the interest displayed by the parties filingamie,briefs on behalf of variouscolleges and universities, we wish toemphasizethe fact that the instantdecision islimitedto the particularfacts presented herein. WOODS HOLE OCEANOGRAPHIC INSTITUTION575other employees, guards, professional, and supervisory employees asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :I dissent from the decision to assert jurisdiction in this case.In 1930, following a recommendation of the National Academy ofScience and a grant of funds by the Rockefeller Foundation, the Em-ployer, Woods Hole Oceanographic Institution, was founded as an edu-cational institution to be engaged solely in basic research in the scienceof oceanography and in the training of qualified oceanographers andteachers of the ocean sciences.The results of the research are madeavailable generally, as in the case of any educational institution,through published papers.Many colleges and universities in theUnited States and abroad either require or recommend that studentstake courses at Woods Hole for credit.33WoodsHole now operates four ships,which are involved in thiscase.The operationof the ships is connectedwith the research pro-gram conducted by Woods Hole, its overall educational program, andthe courses it offers.34The United States Internal Revenue Service considers Woods Holeto be a nonprofit corporation engaged in educational research activi-ties.The U.S. Treasury Department has also ruled that the fourships operated by Woods Hole are engaged in scientific research, andare not engaged in trade orcommerce.My colleagues apparently concede that Woods Hole is a nonprofitorganizationwhich does not engage in commercial business with in-dividuals or private industrial concerns.They apparently also con-as It appears,for example,that courses at Woods Hole must be taken to satisfy the re-quirements of Fordham University's Department of Biology for advanced degrees.HarvardUniversity's Department of Oceanography offers such courses, but they are not necessarilyrequired for credit.Other educational institutions which appear to utilize Woods Holeas a part of their educational program leading to degrees are: Amherst,Bowdoin, CapeCod Community College, Clark,Johns Hopkins, M.I T., New York University,Swarthmore,University of California at Los Angeles,University of Chicago,University of Connecticut,University of Manchester(England),University of Miami, University of Minnesota, Uni-versity of New Hampshire,University of Rhode Island,University of Stockholm(Sweden),University of Wisconsin,and Yale.The following educational institutions are also in the oceanographic field; operate from1 to 7 ships ; receive grants from the National Science Foundation;and have contractswith governmental agencies,including the Office of Naval Research:Lamont GeologicalObservatory and Hudson Laboratory,two separate divisions of Columbia University ; theInstitute for Marine Studies of Miami University;the Scripps Institution of Oceanographyof the University of California;the Departments of Oceanography of Texas A.&M., ofthe University of Washington at Seattle,ofOregon State University,and Duke Uni-versity ; Department of Meteorology,New York University;School of Oceanography, Uni-versity of Rhode Island;Chesapeake Bay Institute,Johns Hopkins University,HopkinsMarine Station, Stanford University;and Allen Hancock Foundation,University ofCalifornia at Los Angeles.u This appears to be conceded by the decision herein.Moreover,it is clear from therecord that basic research conducted on shipboard is part of the educational program atWoods Hole. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDcede that Woods Hole does not manufacture,sell,or design productsto or for the Federal Government.They are asserting jurisdiction,however, apparently on the theory that the work done at Woods Holerelates to national defense.Just how or why the activities of Woods Hole relate to nationaldefense arenot elucidated in the majority opinion. Indeed, it can-not be on the record before the Board.No military facilities, equip-ment, or personnel are directly involved at Woods Hole; nor is itshown that any are likely to be affected directly by the Employer'sactivities.Instead my colleagues appear to rely on the one fact thatthe Employer did not "deny" that "its activities may have an ulti-mate impact on the national defense." In my opinion, the assertionof the Board's jurisdiction should not turn on such conjecture.But even were the record to support a finding that the activities hereconsidered had a tangible impact on national defense, I would notassert jurisdiction because, in my view, such an assertion of jurisdic-tion would be contrary to the congressional intent.My views in thisrespect were set forth in theMassachusetts Institute of Technologycase, 110 NLRB 1611, 1613-1615. In that case, decided in 1954, thequestion was whether the Board should assert jurisdiction over alaboratory operated by M.I.T., a nonprofit educational institution.The laboratory was engaged in a research project, known as ProjectLincoln, for the Department of Defense.Unlike the instant case, anyinterruption of Project Lincoln, which involved some 1,600 employees,would have had an immediate, present, adverse effect on the nation'sdefense.Dissenting from the Board's decision to assert jurisdictionin the case, then Chairman Farmer and I said :We dissent from the decision in this case to assert jurisdictionover a Government project operated by a nonprofit educationalinstitution.We do not belive that Congress intended the Boardthus to extend the exercise of its jurisdiction.This is persua-sively indicated, in our opinion, by the legislative history of thenonprofit hospital exemption contained in Section 2 (2) of theAct as amended in 1947. Thus Section 2 (2) of H.R. 3020 asoriginally passed by the House contained the specific enumerationof various nonprofit organizations to be excluded from the statu-tory definition of "employer" as follows :The term "employer"... shall not include... any corpora-tion, community chest, fund, or foundation organized andoperated exclusively for religious, charitable, scientific, liter-ary, or educational purposes, or for the prevention ofcruelty to children or animals, no part of the net earnings ofwhich inures to the benefit of any private shareholder or in-dividual, and no substantial part of the activities of which WOODS HOLE OCEANOGRAPHIC INSTITUTION577is carrying on propaganda, or otherwise attempting to in-fluence legislation.'The bill as amended by the Senate, and as finally passed by bothHouses of Congress, omitted the several specific exclusions of theoriginal House bill and in place of such exemptions excluded only"any corporation or association operating a hospital, if no part ofthe net earnings inures to the benefit of any private shareholderor individual." 6The conference Report, in explanation of theadoption of the Senate amendment, stated that :The conference agreement ... follows the Senate amend-ment in the matter of exclusion of nonprofit corporationsand associations operating hospitals.The other nonprofitorganizations excluded under the House bill are not specif-ically excluded in the conference agreement, for only in ex-ceptional circumstances and in connection with purely com-mercial activities of such organizations have any of theactivities of such organizations or of their employees beenconsidered as affecting commerce so as to bring them withinthe scope of the National Labor Relations Act.7It is apparent that the Conference Report thus expressed itsapproval of assertion by the Board of jurisdiction over nonprofitorganizations, including, among others, those for educational orscientific (i.e., research) purposes, "only in exceptional circum-stances and in connection with purely commercial activities ofsuch organizations."Both before and since the 1947 amend-ments of the Act, the Board, although it has asserted jurisdic-tion over nonprofit educational institutions, has done so only incases where some substantial portion of the specific activities in-volved were "purely commercial"-that is, they were sponsoredby, or were for the benefit of, private industrial concerns.9Wherethe activity was not commercial in this sense, the Board has notasserted its jurisdiction over such an institution despite the factthat its operations may have been the indirectcause of asubstan-tial flow ofmaterials acrossState lines.'61 Legislative History of the Labor Management Relations Act, 1947, 161. SeealsoThe Trustees of Columbia University in the City of New York,97 NLRB 424.6National Labor Relations Act, as amended,Section 2(2).7H. Cone. Rept.510, 80th Cong.,1st seas., p. 32; 1 Legislative History of theLabor Management Relations Act, 1947, 505, 536.6 [Footnote omitted.][Footnote omitted.]In 1957, the Supreme Court considered the pertinent legislative his-tory of the 1947 amendments referred to in the dissenting opinion in 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheM.I.T.case, and likewise noted that Congress had placed its im-primatur on the Board policy of not asserting jurisdiction over theactivities of nonprofit employers or their employees other than "in ex-ceptional circumstances and in purely commercial activities." seMoreover, neither the 1959 amendments to the Act, nor their under-lying legislative history, indicate any change in the congressional ap-proval of this doctrine.In theM.I.T.case it was at least shown that the employer's activitieshad a real impact on national defense.No such showing has beenmade in this case. In line with congressional policy, I would declineto assert jurisdiction over Woods Hole.se SeeOfficeEmployees International Union, Local 11 (Oregon Teamsters)v.N.L.R.B.,353 U.S. 313,318-319.Hot Shoppes,Inc.andHotel-Motel Service Workers,Drug Store,Sports Events and Industrial Catering Employees Union,Local593,AFL-CIO, Petitioner.Case No. 13-PC-8969. June28, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Albert Kleen, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case the Board finds :1.The Employer is a Delaware corporation which operates a res-taurant and airline catering business in a number of States in theUnited States.This proceeding involves the Employer's airline cater-ing operations located in Chicago, Illinois.The Employer's grossvolume of business during the year preceding the filing of the petitionexceeded $1 million.During the same period, the Employer soldgoods whose value exceeded $500,000 to firms engaged in interstatecommerce and it purchased materials and supplies which were shippedinto Illinois from outside the State whose value exceeded $50,000.The Employer stipulated, and we find, that it is engaged in commercewithin the meaning of the Act.However, the Employer moved thatthe petition be dismissed on the ground that the employees coveredby the petition are subject to the jurisdiction of the Railway LaborAct, and, therefore, under Section 2 (2) and 2 (3) of the Act, the1At the hearing the petition and the other formal papers in this proceeding wereamended to show the correct names of the Employer and the Union as they appear inthe caption.143 NLRB No. 59.